Title: To Alexander Hamilton from Caleb Gibbs, 10 September 1792
From: Gibbs, Caleb
To: Hamilton, Alexander



My Dear Freind
Barre [Massachusetts] Septr. 10th: 1792.

Disagreable is the task to me to be so often interupting you by my Letters and solicitations, Yet on reflection, when I consider your repeated declarations that you truely have a warm regard for me, Still induces me to intrude upon your patience, and now and then put you in mind of your old Freind; that if anything within your power to grant, shall be reserved for him.
I wrote you On the 12th. of Decr. last and am somewhat fearful wether or not a Miscarriage of the Letter has not taken place or by some means or other had been mislayed, by my not hearing from you for so long a period. The Letter was a recapitulation of the propriety of Mr. Tracy’s demands against the United States, and begging that I may not be totally forgotten by the President and your self.
As Congress will soon meet again My Dear freind, remember me. Certainly there will be appointments which will come from you of different kinds. Therefore Let me rest persuaded I shall not be forsaken.
Mrs. Gibbs cannot no longer content herself in this wilderness. Her seperation from her dearest connections, the great distance and extreem bad roads to Boston, and what is still more trying is the Education of her Children and an innumerable number of difficulties to incounter, has brought me to a Resolution to Linger out the cold Inclement winter at this place and return to Boston Early in April next if possible to get there. In the mean time let me intreat of you to drop me a line of Consolation.
Our only son Alexander Hamilton is well and a fine boy he is. May God Almighty very long continue him on the stage of Life to keep up that name to whom this ungrateful Country owes so much to, and live to follow the Examples and immitate the Virtues of him for whom he is named.
If a convenient opportunity offers I will thank you to mention me to the President with my warmest regards. Also to Mrs. Washington and your truely amiable Lady.
With sentiments of the sincerest regard, respect, and Esteem I have the honor to be   My Dear friend   Your most Obedient and very humble servant
C. Gibbs.
Honble Alexander Hamilton Esqr.
&ca. &ca. &ca.
Philadelphia
